                                                                 DLA Piper LLP (US)
                                                                 1251 Avenue of the Americas
                                                                 27th Floor
                                                                 New York, New York 10020-1104
                                                                 www.dlapiper.com

                                                                 Anthony Paul Coles
                                                                 T (212) 335-4844
                                                                 E anthony.coles@us.dlapiper.com



July 17, 2020
VIA ECF

Hon. Katherine Polk Failla
United States District Court, Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Uniformed Fire Officers Association, et al. v. Bill de Blasio, et al.
       20-cv-05441 (KPF)(RWL)

Dear Judge Failla:

         We represent the Plaintiffs/Petitioners (“Plaintiffs” or the “Officer Unions”) and write in
response to the letter dated July 17, 2020 (the “Letter”) from the City of New York and the other
Defendants/Respondents (the “Defendants” or the “City”) concerning a TRO issued by State
Supreme Court Justice Carol R. Edmead on July 15, 2020 (the “TRO”, attached below as Exhibit
1 and filed as ECF No. 3). Plaintiffs will submit a more detailed response to the City’s Letter no
later than Monday July 20, unless the Court directs otherwise. As a preliminary response:

        This case challenges the Defendants’ unilateral pronouncements that they will
immediately release information regarding unsubstantiated, unfounded, exonerated, or pending
disciplinary matters (“Unsubstantiated and Non-Final Allegations”) against thousands of
firefighters, police officers, correction officers and other law enforcement personnel in the wake
of the repeal of Civil Rights Law § 50-a. The Defendants have indicated their intent to publish
and promote all active and retired police officer disciplinary records on the internet without
regard for the fact that those records indisputably include Unsubstantiated and Non-Final
Allegations that are meritless, constitute unwarranted invasions of privacy, and may destroy the
reputations and imperil the safety of those affected officers and their families. Judge Edmead’s
TRO stayed the release of any Unsubstantiated and Non-Final Allegations.

         The City removed this action to this Court after Justice Edmead made her initial rulings
on July 15. Plaintiffs have outstanding requests for further TRO and preliminary injunctive
relief that have not yet been ruled upon, which are explained in the State court Order to Show
Cause and its supporting papers that are being filed in this Court in connection with the removal.

        1. The TRO issued July 15. The TRO is valid and in effect, as Defendants’ Letter
acknowledges when it states that the TRO “was consented to on the record with the
understanding that it would remain in effect only until the federal court could hear Plaintiffs’
application.” (Letter at 2.) Plaintiffs commenced this action in New York Supreme Court, New
Hon. Katherine Polk Failla
July 17, 2020
Page Two


York County, on July 14, 2020, by Order to Show Cause seeking a Temporary Restraining Order
and preliminary and permanent injunctive relief to prevent the City from publicly releasing a
“data-dump” of certain confidential individual records of New York City firefighters, police
officers, and corrections officers. State Supreme Justice Carol R. Edmead heard argument from
counsel for all parties the morning of July 15 and issued rulings. In the middle of the argument,
the City announced that it was removing this case to federal court. The City then asserted to
Justice Edmead that her rulings on a temporary restraint were not valid. After considering the
matter, Justice Edmead determined that her rulings preceded the removal and issued the attached
TRO against all Defendants and “those acting in concert with them”:

       ORDERED that pending the issue of an Interim Stay before the United States
       District Court for the Southern District of New York, the Defendants/Respondents,
       and those acting in concert with them, are Stayed from publicly disclosing any
       records concerning Unsubstantiated and Non-Final Allegations or settlement
       agreements as defined in the instant Petition, entered into prior to June 12, 2020,
       relating to the repeal of N.Y.C. Civ. Rights Law §50-a(1).

The TRO remains in effect restraining Defendants and those acting in concert with them, until
further order by this Court. The Court should rule after a full hearing and full briefing.

        2. The City is mistaken on the law. The City asserts that Plaintiffs’ Petition for
temporary, preliminary and permanent relief should be denied, but the City is wrong on the law.
Much of this is explained in the Memorandum of Law and other papers submitted in the State
court on Plaintiffs’ Order to Show Cause, which are being concurrently filed in this Court with
this Letter. Additional arguments will be explained in Plaintiffs’ fuller response to be sent on
Monday, July 20. Full argument to this Court can be made in briefs under a schedule set by the
Court. The need for temporary and preliminary relief is also supported by court orders in New
Jersey on similar issues. See Order on Motion, State Troopers Fraternal Assoc. v. State of New
Jersey, et al., Superior Court of New Jersey, Appellate Div., No. A-003950-19T-4, July 8, 2020,
attached hereto as Exhibit 2.

         3. Expedited discovery and prevention of any further release of information
covered by the TRO. The City’s Letter asserts that some information at issue may have been
released by the Civilian Complaint Review Board (CCRB) on July 13, 2020, but it is not clear
what that was. Plaintiffs now, in this letter, request the CCRB and other Defendants to disclose
immediately and clearly to Plaintiffs exactly and in full what has been released, when, and to
whom. Plaintiffs also seek immediate expedited discovery, which will be explained more fully
in the letter to be sent to the Court on July 20.
Hon. Katherine Polk Failla
July 17, 2020
Page Three


       4. A hearing on a preliminary injunction. At a conference next week, the Court
should set a date for a preliminary injunction hearing and a briefing and expedited discovery
schedule.

       We are available, of course, if the Court desires further information.

                                             Respectfully submitted,

                                             DLA Piper LLP (US)



                                             Anthony P. Coles


rm

cc:    All counsel of record (via ECF)
